                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO



JAMARE DIRRICK BAITY,

                 Plaintiff,

v.                                                                          CV 18-0183 SCY/JHR

BRAD HALL AND ASSOCIATES
d/b/a GOOD 2 GO STORES, LLC,

                 Defendant.


                      MEMORANDUM OPINION AND ORDER
              GRANTING DEFENDANT’S MOTION FOR ATTORNEY’S FEES

          This matter comes before the Court on Defendant’s Motion for Attorney Fees [Doc. 48]

associated with filing its first Motion to Compel and Memorandum Brief in Support Thereof [Doc.

36], filed November 21, 2018. Plaintiff did not file a Response and Defendant filed a Reply [Doc.

50] and Notice of Completion of Briefing [Doc. 51] on April 2, 2019. Having considered the

submissions and relevant authority, the Court will grant Defendant’s Motion.

     I.      FACTUAL AND PROCEDURAL BACKGROUND

          On January 25, 2018, Plaintiff Jamare Dirrick Baity filed a Civil Complaint alleging that

he was wrongfully terminated from his position as Assistant Manager at one of Defendant’s

Good2Go stores. [Doc. 1-1]. Defendant removed the case on February 23, 2018. [Doc. 1]. The

Court entered a Scheduling Order on August 14, 2018, setting the termination date for discovery

as February 14, 2019. [Doc. 31].

          On September 18, 2018, Defendant sent its First Set of Interrogatories and Requests for

Production to Plaintiff. [Doc. 33]. Pursuant to an agreed upon two-week extension, Plaintiff
submitted his objections, answers, and responses to Defendant’s first set of discovery requests on

October 31, 2018. [Doc. 34]. On November 13, 2018, Defendant sent a letter to Plaintiff requesting

that Plaintiff supplement his discovery responses citing what it deemed to be inappropriate

objections and deficient responses. [Doc. 36-2]. Plaintiff did not respond to Defendant’s letter and

on November 21, 2018, Defendant filed its first Motion to Compel. [Doc. 36].

        Plaintiff did not file or serve a Response to the Motion and on December 20, 2018, the

Court entered an Order granting the Defendant’s first Motion to Compel. [Doc. 37; Doc. 40]. The

Court ordered Plaintiff to provide complete answers and responses to Defendants First Set of

Interrogatories and Requests for Production by January 3, 2019. [Doc. 40, p. 2]. The Court also

awarded Defendant reasonable expenses, including attorney’s fees in connection with bringing the

Motion. [Doc. 43, p. 2]. Plaintiff was given until December 26, 2018 to respond to the Court’s

award of Defendant’s reasonable expenses. [Id.]. Plaintiff made no response. [Doc. 43, p. 2].

        Pursuant to the Court’s December 20, 2018 Order, Defendant filed its Motion for

Attorney’s Fees on March 12, 2019. [Doc. 48]. Plaintiff did not file a Response in accordance with

the federal or local procedural rules. See Fed. R. Civ. P. 5; D.N.M.LR-Civ.R. 7.4(a). Plaintiff did

send a Response to Defendant’s counsel, which Defendant attached as an exhibit to its Reply in

support of the Motion for Attorney’s Fees [Doc. 50]. The Court will not consider the Response in

determining the reasonableness of Defendant’s fee award since it was not filed or served in

accordance with the federal and local rules and is not properly before the Court. See Fed. R. Civ.

P. 5; D.N.M.LR-Civ.R. 7.4(a). 1




1 However, even if the Response was properly before the Court, it is not helpful to Plaintiff, as Plaintiff makes no
specific challenge to the reasonableness of the attorney’s requested rate or the time billed in connection with
Defendant’s first Motion to Compel. [Doc. 48-1].


                                                         2
   II.      LEGAL STANDARDS

         Where the Court grants a motion to compel under Rule 37(a), it must “after giving an

opportunity to be heard, require the party or deponent whose conduct necessitated the motion, the

party or attorney advising that conduct, or both to pay the movant’s reasonable expenses incurred

in making the motion, including attorney’s fees” unless: (1) “the movant filed the motion before

attempting in good faith to obtain the disclosure or discovery without court action”; (2) “the

opposing party’s nondisclosure, response, or objection was substantially justified”; or “other

circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(s)(5)(A).

         Reasonable attorneys’ fees under Rule 37(a)(5) are typically calculated using the lodestar

methodology, which requires the court to multiply the hours counsel for the party seeking

attorneys’ fees reasonably spent on the discovery motion by a reasonable hourly rate. See Robinson

v. City of Edmond, 160 F.3d 1275, 1281 (10th Cir. 1998); Jane L. v. Bangerter, 61 F.3d 1505, 1509

(10th Cir.1995). The party requesting attorney fees bears the burden of proving the two

components used to calculate the fee award: (1) the appropriate hourly rate and (2) the amount of

hours spent on the case. See United Phosphorus, Ltd. v. Midland Fumigant, Inc., 205 F.3d 1219,

1233 (10th Cir. 2000). Once the Court makes these two determinations, the fee “claimant is entitled

to the presumption that this lodestar amount reflects a ‘reasonable’ fee.” Robinson, 160 F.3d at

1281.

         “To determine what constitutes a reasonable rate, the district court considers the prevailing

market rate in the relevant community.” Lippoldt v. Cole, 468 F.3d 1204, 1224-25 (10th Cir.

2006)). The party seeking fees must provide the district court with sufficient information to

evaluate prevailing market rates. See Id. at 1225. That party must also demonstrate that the rates

are similar to rates for similar services by “lawyers of reasonably comparable skill, experience,



                                                  3
and reputation” in the relevant community and for similar work. Blum v. Stenson, 465 U.S. 886,

895 n.11 (1984); see Case v. Unified Sch. Dist. No. 233, 157 F.3d 1243, 1255-56 (10th Cir. 1998);

Ramos v. Lamm, 713 F.2d 546, 555 (10th Cir. 1983) (“The hourly rate should be based on the

lawyers’ skill and experience in civil rights or analogous litigation.”), overruled in part on other

grounds, Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 483 U.S. 711, 725 (1987).

          The party seeking fees “should submit evidence supporting the hours worked and rates

claimed.” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983). The court may adjust the lodestar figure

to reflect various factors, including the degree of success obtained, the significance of the legal

issues involved, and the public interest advanced by the litigation. See Farrar v. Hobby, 506 U.S.

103, 120-22 (1992). After the lodestar amount is calculated the court or agency adjudicator may

adjust that figure based on consideration of other factors. See Blanchard v. Bergeron, 489 U.S. 87,

94 (1989).

   III.      ANALYSIS

          In this case, Defendant seeks $6,763.77 in attorneys’ fees incurred in connection with

bringing its first Motion to Compel. [Doc. 48, p. 2]. This represents 20.9 hours of time for

Defendant’s attorney, Anna Indahl, at a rate of $300 per hour plus associated taxes. [Doc. 48-1;

Doc. 48-2].

          In light of Ms. Indahl’s sixteen years of litigation experience, the requested rate of $300

per hour is reasonable and commensurate with rates charged by other attorneys in New Mexico

who litigate on similar matters. See O Centro Espirita Beneficente Uniao Do Vegetal in the United

States v. Duke, ___ F. Supp. 3d ___, No. 17-cv-1137, 2018 WL 5314943, at *22-23 (D.N.M. Oct.

25, 2018) (discussing market rates in New Mexico for attorney and paralegal time and awarding

attorney’s fees at $350 per hour); New Mexico Turn Around v. City of Albuquerque, No. CV 11-



                                                   4
00536, 2013 WL 12330140, at *7 (D.N.M. May 22, 2013) (approving rates between $175/hr. and

$350/hr.); Spurlock v. Townes, No. 09CV786, 2012 WL 12856231, at *5 (D.N.M. Nov. 21, 2012),

vacated in part on other grounds, 661 F. App’x 536 (10th Cir. 2016) (awarding six plaintiff’s

attorneys hourly rates ranging from $150 per hour to $375 per hour); Jaramillo v. Hickson, No.

CV 09-634, 2014 WL 12796776, at *7 (D.N.M. Mar. 27, 2014) (awarding attorney’s fees with

hourly rates ranging from $160 per hour to $350 per hour).

          In support of the fee award requested, Ms. Indahl submitted an itemized and complete

billing statement detailing the 20.9 hours of attorney time spent performing tasks relative to

Defendant’s first Motion to Compel. [Doc. 48-1; Doc. 48-2]. The Court finds that the time

reflected in the itemized statement is reasonable for the work performed.

    IV.      CONCLUSION

          Having reviewed Defendant’s Motion for Attorney’s Fees [Doc. 48], counsel’s declarations

and itemized billing statement, and noting that Plaintiff has not filed a response challenging the

reasonableness of the fee award sought, the Court finds that the motion is well taken and should

be granted. It is therefore ordered that Plaintiff pay Defendant $6,763.77 within thirty (30) days of

the entry of this order.

          IT IS SO ORDERED.

                                              ___________________________________
                                              JERRY H. RITTER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 5
